Citation Nr: 0839992	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  07-11 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD). 

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1951 to July 1953 and 
from October 1955 to October 1964.  Among his various awards 
is the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has demonstrated occupational and social 
impairment with reduced reliability and productivity.  
However, he has not demonstrated occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood.  He 
does not have suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
or an inability to establish and maintain effective 
relationships.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but no 
more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.14, 4.130, Diagnostic Code (DC) 9411 (2008).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in May 2008, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  In March 2006 and May 2006, 
the RO also notified the veteran of the process by which 
initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

According to Vazquez-Flores v. Peake, 22 Vet. App 37. (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  The veteran was notified of the pertinent 
information in the May 2008 VCAA notice cited above.
 
The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice.  There is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  

The veteran's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  There is no indication in the record 
that any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.   There 
is no objective evidence indicating that there has been a 
material change in the service-connected disorder since the 
veteran was last examined.  38 C.F.R. § 3.327(a) (2008).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The September 2005 VA examination report is thorough and 
supported by the other clinical records.  The examination in 
this case is adequate upon which to base a decision.  The 
records satisfy 38 C.F.R. § 3.326 (2008).

Analysis

The veteran contends his service-connected PTSD is more 
disabling then contemplated by the current 30 percent rating. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment. See 38 C.F.R. § 4.126.  Age may not be 
considered as a factor in evaluating a service-connected 
disability.  38 C.F.R. § 4.19.

Under the relevant rating criteria, a 30 percent disability 
rating is assigned for a psychiatric disorder (including 
PTSD) when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted for PTSD which is productive 
of occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. Id.  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
[citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- 
IV), p. 32].  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

On VA examination in September 2005, the veteran indicated 
that he rode around a lot in his car, worked on old radios 
and televisions, did yard work but was limited due to his 
physical problems, was active in the church, and visited with 
his family.  He said that even though it made him nervous, he 
tried to go out with people as much as possible.  The 
examiner observed that the veteran was neatly groomed and 
dressed; behaved normally; was pleasant, cooperative, and 
polite; and was neither hostile nor belligerent.  As for the 
veteran's speech, he exhibited good grammar and vocabulary, 
and was spontaneous and logical.  He was not inhibited or 
vague, nor did he demonstrate pressured speech, flight of 
ideas, or loose associations.  In regards to the veteran's 
thought content, there were no hallucinations, delusions, 
paranoia, or ideas of reference.  Additionally, he was not 
homicidal or suicidal.  While he did not have flashbacks, he 
did have some decreased confidence, nightmares, and intrusive 
memories.  He also had some startle response and 
hypervigilance, a lot of avoidance, and a little bit of 
isolation, but tried to stay involved.  As for affect, he had 
mild to moderate depression, mild psychomotor retardation, 
mild to moderate anxiety, no panic attacks, and some 
irritability.  Impulse control was good.  He was oriented 
times four and alert, and he could recite basic personal 
information.  The examiner found that fund of knowledge and 
judgment were good, but insight was poor.  A diagnosis of 
PTSD was noted and a GAF score of 50 was assigned.  

A December 2005 letter from L. Glogau, M.A. noted that the 
veteran's PTSD symptoms include intrusive thoughts, 
flashbacks, and nightmares.  He avoided stimuli associated 
with his trauma and general numbing through avoidance, and 
exhibited isolation and estrangement.  Also, the veteran had 
increased arousal; problems with memory, concentration, 
sleep, hypervigilance, and anger outbursts; and exaggerated 
startle response.  Mr. Glogau noted that the veteran's 
symptoms significantly affected his occupational, social, and 
personal life.  The veteran's intrusive thoughts and 
hyperarousal were factors to his sporadic levels of 
productivity and also affected his concentration and memory 
in learning new tasks.  It was noted that the veteran's first 
two marriages ended due to his PTSD symptoms and that he was 
severely limited in his ability to have social relationships 
due to hypervigilance and isolating behaviors.  In 
conclusion, Mr. Glogau found that the severity and chronicity 
of the veteran's symptoms made his prognosis for recovery 
poor, and he was therefore considered permanently and totally 
disabled and unemployable.  A GAF score of 39 was assigned.   

Additionally, VA treatment records have been associated with 
the claims folder.  A March 2007 record noted an assessment 
of PTSD stable without medication and a July 2007 VA record 
noted the veteran's memory problems.  A September 2007 VA 
treatment record noted his complaints of depression and 
memory loss, including of names and phone numbers, for 
several months.  He got lost while driving, felt confused 
around the house, and felt less confident managing money.  He 
had increasing nightmares about service and reported family 
stress.  He denied crying spells and suicidal ideation.  The 
veteran admitted to feeling depressed sometimes but kept 
himself busy with his hobby (electronics).  Another VA 
treatment record dated in September 2007 noted the veteran's 
complaints of problems with memory complicated by depression 
and PTSD.  

Under DSM-IV, GAF scores ranging between 31 to 40 denotes 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV).  Scores of between 41 and 50 
are assigned when there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Id.   

Based on the evidence and resolving all reasonable doubt in 
the veteran's favor, the Board finds that a rating of 50 
percent, but not more, for PTSD is warranted.  The veteran 
has demonstrated occupational and social impairment with 
reduced reliability and productivity.  However, he has not 
demonstrated occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood.  Even the report by 
L. Glogau, M.A., which reflects a very low GAF score, does 
not show symptoms required for a 70 percent rating.  The 
veteran does not have suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; and an inability to establish and maintain 
effective relationships.  In fact, the evidence has shown 
that he has been neatly groomed, logical and spontaneous, 
made efforts to be around people despite his hypervigilance 
and isolating behavior, visited with his family, and was 
active with his church.  Accordingly, the veteran's PTSD more 
nearly approximates a 50 percent disabling evaluation for the 
entire course of the appeal.  See Hart, 21 Vet. App. at 505.

This determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's PTSD reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of an evaluation higher than 50 percent on an 
extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  The veteran has not been hospitalized for his 
disability.  Additionally, while Mr. Glogau, an M.A., stated 
that the veteran was permanently and totally disabled and 
unemployable due to his PTSD, the September 2005 VA examiner, 
an M.D., did not state that the veteran was unemployable nor 
did he give any indication that his symptoms were so severe 
as to result in unemployability.  In any case, the existing 
schedular rating is already based upon the average impairment 
of earning capacity, and is intended to be considered from 
the point of view of the veteran working or seeking work.  A 
referral for consideration of an extraschedular rating is not 
warranted.  38 C.F.R. § 3.321 (b)(1).


ORDER

A 50 percent rating for PTSD is allowed, subject to the law 
and regulations governing payment of monetary benefits.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

The veteran seeks a TDIU rating based on service-connected 
disabilities.  He is in receipt of service-connection for 
PTSD rated as 50 percent disabling; degenerative arthritis of 
the left knee, rated as 10 percent disabling; residuals of 
fracture of the left patella, rated as 10 percent disabling; 
and residuals of fracture of the distal end of the right 
fibula, rated as 10 percent disabling.  The veteran has not 
been afforded a recent VA examination to determine the impact 
his service-connected disabilities have on his ability to 
work.  The Board notes that the veteran completed four years 
of high school, has experience working in an electronics 
factory, and reportedly last worked in 1998.  On remand, the 
veteran should be afforded examinations to determine whether 
his service-connected disabilities as a whole render him 
unemployable taking into account his educational and 
occupational history.

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the veteran for 
a VA examination to determine the 
impact service- connected PTSD, 
degenerative arthritis of the left 
knee, residuals of fracture of the left 
patella, and residuals of fracture of 
the distal end of the right fibula, 
have on his ability to obtain and 
maintain employment.  The examiner 
should disregard the veteran's age and 
his nonservice-connected disabilities 
in making the determination.  The 
claims folder should be made available 
to the examiner and the examiner should 
state on the report that the claims 
folder has been reviewed.

2.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
TDIU. If further action remains adverse 
to the veteran, provide him with a 
supplemental statement of the case and 
allow him an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for the 
purpose of appellate disposition, if in 
order.  The Board intimates no opinion 
as to the ultimate outcome of this 
case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


